NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   RODNEY CLARK SUTTON, Appellant.

                             No. 1 CA-CR 13-0796
                               FILED 07-31-2014


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-106219-001
            The Honorable Steven P. Lynch, Judge Pro Tempore

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Christopher V. Johns
Counsel for Appellant
                             STATE v. SUTTON
                            Decision of the Court



                       MEMORANDUM DECISION

Presiding Judge Lawrence F. Winthrop delivered the decision of the Court,
in which Judge Maurice Portley and Judge Andrew W. Gould joined.


W I N T H R O P, Presiding Judge:

¶1            Rodney Clark Sutton (“Appellant”) appeals his conviction
and sentence for attempt to commit acquisition or administration of
narcotic drugs. Appellant’s counsel has filed a brief in accordance with
Smith v. Robbins, 528 U.S. 259 (2000); Anders v. California, 386 U.S. 738 (1967);
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969), stating that he has
searched the record on appeal and found no question of law that is not
frivolous. Appellant’s counsel therefore requests that we review the record
for fundamental error. See State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89,
96 (App. 1999) (stating that this court reviews the entire record for
reversible error). Additionally, this court allowed Appellant to file a
supplemental brief in propria persona, but he has not done so.

¶2            We have appellate jurisdiction pursuant to the Arizona
Constitution, Article 6, Section 9, and Arizona Revised Statutes (“A.R.S.”)
sections 12-120.21(A)(1) (West 2014),1 13-4031, and 13-4033(A). Finding no
reversible error, we affirm.

                I. FACTS AND PROCEDURAL HISTORY2

¶3            On March 21, 2012, the State charged Appellant with one
count of attempt to commit acquisition or administration of a narcotic drug
(oxycodone), a class four felony, in violation of A.R.S. §§ 13-1001 and 13-
3408. The State further alleged that Appellant had three historical prior
felony convictions.



1     We cite the current Westlaw version of the applicable statutes
because no revisions material to this decision have since occurred.

2     We view the facts in the light most favorable to sustaining the verdict
and resolve all reasonable inferences against Appellant. See State v. Kiper,
181 Ariz. 62, 64, 887 P.2d 592, 594 (App. 1994).



                                       2
                            STATE v. SUTTON
                           Decision of the Court

¶4            Appellant did not appear for his scheduled trial. At trial, the
State presented the following evidence: At 7:15 p.m. on January 28, 2012,
Appellant entered a drugstore in Tempe and handed the pharmacist a
prescription. The pharmacist questioned the legitimacy of the prescription
and asked Appellant for his identification, which he provided. Shortly
after, the pharmacist contacted the doctor whose name appeared on the
prescription.

¶5            The doctor confirmed he did not write the prescription
presented to the pharmacist by Appellant. At trial, the doctor testified he
had never seen or treated Appellant at his practice. The doctor also testified
the prescription was a forgery for several reasons, including that the name
of his practice was misspelled, the prescription contained an incorrect
address for his practice, the prescription was inconsistent with the typical
way he would prescribe oxycodone, and the signature did not match his
own.

¶6           After confirming the prescription was not written by the
doctor, the pharmacist contacted the police, providing them with a
description of Appellant. The police asked the pharmacist to watch
Appellant while they sent an officer. Appellant stayed inside the drugstore
for “quite awhile” before leaving.

¶7            Officer Guzman was one of two officers who responded to the
call, and he initially waited outside the drugstore for another officer to
arrive. While waiting for backup, Officer Guzman saw Appellant leave the
store, noticed Appellant matched the description provided by the
pharmacist, and detained him.3 The other officer soon arrived.

¶8           After detaining Appellant outside the drugstore, Officer
Guzman left Appellant with the other officer, and went inside to speak with
the pharmacist and retrieve the questioned prescription. Officer Guzman
returned outside to read Appellant his rights pursuant to Miranda4 and
interview him.

¶9           Appellant told Officer Guzman that he was asked to fill a
prescription by a man named Mark, who Appellant met at a restaurant.
Mark told Appellant if he filled a prescription for ninety oxycodone pills,


3     At trial, Officer Guzman identified Appellant as the man he detained
outside the drugstore based on pictures shown at trial.

4      See Miranda v. Arizona, 384 U.S. 436 (1966).


                                      3
                             STATE v. SUTTON
                            Decision of the Court

he would receive ten pills as payment. Appellant admitted to Officer
Guzman that he knew the prescription was fraudulent because it was blank
initially, and Mark filled it out with Appellant’s name on it in front of
Appellant.

¶10          The jury found Appellant guilty as charged. At sentencing,
Appellant admitted having two historical prior felony convictions. The
trial court sentenced Appellant to a mitigated term of 7.5 years’
imprisonment in the Arizona Department of Corrections, with credit for
ninety days of pre-sentence incarceration. Appellant filed a timely notice
of appeal.

                               II. ANALYSIS

¶11          We have reviewed the entire record for reversible error and
find none. See Leon, 104 Ariz. at 300, 451 P.2d at 881; Clark, 196 Ariz. at 537,
¶ 30, 2 P.3d at 96. The evidence presented at trial was substantial and
supports the verdict, and the sentence was within the statutory limits.
Appellant was represented by counsel at all stages of the proceedings and
was given the opportunity to speak at sentencing. The proceedings were
conducted in compliance with his constitutional and statutory rights and
the Arizona Rules of Criminal Procedure.

¶12            After filing of this decision, defense counsel’s obligations
pertaining to Appellant’s representation in this appeal have ended. Counsel
need do no more than inform Appellant of the status of the appeal and of
his future options, unless counsel’s review reveals an issue appropriate for
petition for review to the Arizona Supreme Court. See State v. Shattuck, 140
Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984). Appellant has thirty days from
the date of this decision to proceed, if he desires, with a pro per motion for
reconsideration or petition for review.

                            III. CONCLUSION

¶13           Appellant’s conviction and sentence are affirmed.




                                    :gsh




                                       4